DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
          The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the
form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or
PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely
online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal
Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-intfo-L jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,510,099.  When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for a frame arranged in an outer periphery of the edge, and an inner diameter of the annular connecting member is less than an inner diameter of the outer peripheral region of the edge. Therefore, claim 1 of the pending application is broader than claim 1 of the patent.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,729,972.  When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has 
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,900,699.  When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for an inner diameter of the connecting member is less than an inner diameter of the outer peripheral region of the edge. Therefore, claim 1 of the pending application is broader than claim 1 of the patent.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,433,065. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a speaker device comprising a diaphragm, an edge, an attachment part and a connecting part.

Application 17/069439
U.S. Patent No. 10/433065
1. A speaker device comprising: a diaphragm that radiates sound; an edge arranged in an outer periphery of the diaphragm; 5an attachment part facing an outer peripheral region of the edge; and a connecting member held between the outer peripheral region of the edge and the attachment part, wherein a width of the connecting member is greater than a width of the outer peripheral region of the edge.  
2. The speaker device as claimed in claim 1, wherein the width of the connecting member is greater than a width of the attachment part.  


and arranged apart from the edge in a sound radiating direction;- and a connecting member held between the outer peripheral region of the edge and the attachment part and adhered to both the outer peripheral region of the edge and the attachment part, wherein the edge is made of resin, and the attachment part is made of metal.  



Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,841,705.  When claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. For example, claim 1 of the pending application has the same limitations as claim 1 of the patent except for a positional order in a sound radiation direction of the speaker device is the edge, the connecting member, and the attachment part. Therefore, claim 1 of the pending application is broader than claim 1 of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi U.S. Patent No. 7,822,222 in view of Shinichi et al. Japanese Patent No. 56168496 (cited by applicant).

Regarding claim 2, the combination of Funahashi in view of Shinichi further discloses the width of the connecting member is greater than a width of the attachment part (Shinichi Fig. 2).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Funahashi in view of Shinichi as applied to claim 1 above, and further in view of Rollins U.S. Patent No. 4,598,178.
Regarding claim 3, the combination of Funahashi in view of Shinichi does not expressly disclose the edge is made of resin, and the attachment part is made of metal However, it is well-known in the art to construct edges from resin and attachment parts from metal. In a related field of endeavor, Rollins discloses a speaker comprising a surround (18) including an edge made of resin (See Fig. 1 and col 1, lines 62-64) and an attachment part (basket) made of metal (17, col. 2, lines 20-24). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to construct the edge and attachment parts of the combination of Funahashi in view of Shinichi from cheap, easily accessible and well-known materials as taught by Rollins.
4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Funahashi in view of Shinichi as applied to claim 1 above, and further in view of Sugiura et al. U.S. Patent Application Publication No. 2004/0109582.
Regarding claim 4, the combination of Funahashi in view of Shinichi does not expressly disclose the connecting member is made of paper or resin. However, the use of paper or resin connecting members is well-known in the art. In a related field of endeavor, Sugiura discloses a speaker device (100) comprising a diaphragm (101), an edge (108), and a connecting member (114) made of paper (Fig. 1 and paragraph 0007). Therefore, it would have been obvious to a person of ordinary skill the art before the effective filing datc of the claimed invention to construct the connecting member of the combination of Fumahashi in view of Shinichi from cheap, easily accessible and well-known materials as taught by Sugiura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN ENSEY/
Primary Examiner, Art Unit 2653
10 September 2021